Section 12 of c. 272, Gen. Laws, makes void all bets and wagers upon any question in which the parties have no interest in the subject except that created by the wager; and s. 13 gives the loser a right of action against the winner for any money or property won and received by him upon such bet or wager. Consequently the otherwise fatal objection of particeps criminis does not avail against the plaintiff; and as the agreed facts suggest no other defence, nothing appears which precludes him from a recovery.
Judgment for the plaintiff.
SMITH, J., did not sit: the others concurred. *Page 97